ON PETITION FOR REHEARING EN BANC
Before LEWIS, Chief Judge, and HILL, SETH, HOLLOWAY, McWIL-LIAMS, BARRETT and DOYLE, Circuit Judges.
WILLIAM E. DOYLE, Circuit Judge.
We are here called on to determine the sufficiency of a Commissioner’s charge of employment discrimination, which charge was instituted pursuant to 42 U.S.C. § 2000e-5(a), a provision of the 1964 Civil Rights Act. The trial court ruled that the charge was insufficient in failing to set forth the facts upon which it was based. We here conclude that the charge was sufficient to comply with the requirement of the relevant statutory provision.1
The charges herein are substantially the same in respect to each of the respondents. The charging part of each complaint eliminating the formal parts is as follows:
“COMMISSIONER’S CHARGE
******
“I have reasonable cause to believe that the above employer is within the jurisdiction of the Equal Employment Opportunity Commission and has violated and continues to violate section 703 of the Civil Rights Act of 1964 by discriminating against Negroes, Indians and Spanish Surnamed Americans on the basis of race and/or National Origin with respect to recruiting and hiring and other terms and conditions of employment, inter alia,:
“Respondent discriminatorily fails and/or refuses to recruit and/or hire Negroes,. Indians and Spanish Surnamed Americans in the same manner it recruits and/or hires Anglos.
“Respondent discriminatorily maintains occupational categories that are restricted to exclude Ne*1059groes, Spanish Sumamed Americans and Indians.
The Sparton Southwest complaint adds the following having to do with sex:
“Respondent discriminatorily maintains separate job classifications on the basis of sex.”
The determinative question is thus seen as whether a general description is sufficient to activate the discovery process or whether evidence must be particularly laid out. We have not heretofore considered this specific question although in United States v. Gustin-Bacon Division, Certain-Teed Products Corp., 426 F.2d 539 (10th Cir. 1970), we construed 42 U.S.C. § 2000e-6(a) which is the section which authorizes the Attorney General to file an action in federal court. It is true that § 2000e-6(a) merely requires the Attorney General to have reasonable cause to believe that if any person “ * * * is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights secured by this subchapter * * * ”, the Attorney General may bring a civil action upon setting forth the facts pertaining to such pattern or practice. This court upheld a complaint which contained only conclusions of fact; in so doing we reasoned that it is not the intent of Congress to alter the fundamental pleading philosophy which obtains in federal courts. The court did point out in that case that the fact requirement of § 2000e-5(a) is different. We disagree with the contention that Gustin-Bacon anticipated and ruled on the question which is now before us. We do not consider this reference as any binding commitment. In our view, the reasoning and spirit of Gustin-Bacon is fully in accord with the decision which we reach here. The other circuits which have considered the identical question before us have ruled that complaints similar to the present ones were sufficient. See General Employment Enterprises, Inc. v. Equal Employment Opportunity Commission, 440 F.2d 783 (7th Cir. 1971); Bowaters Southern Paper Corporation v. E.E.O.C., 428 F.2d 799 (6th Cir. 1970); Graniteville Company (Sibley Division) v. E.E.O.C. (private complaints), 438 F.2d 32 (4th Cir. 1971); and Local 104 Sheet Metal Workers International Association v. E.E.O.C., 439 F.2d 237 (9th Cir. 1971).
In Bowaters the exact issue was involved, and the court determined that it was sufficient to describe the types of discrimination which were being practiced.
Similarly, in Graniteville general descriptions were upheld, the court saying that to require more facts would “be tantamount to requiring a prima facie case as an element of the initial charge.” 438 F.2d at 38.
In Sheet Metal Workers International Association the charge was much less specific than in that at bar. In overruling the contention of the Union the court pointed out that in these days of discovery in advance of trial “it would be incongruous for Congress to create an administrative agency to function in a new sensitive and socially and economically important field”, and at the same time curtail the agency’s functions in investigation and persuasion. See 439 F.2d at 242.
In General Employment Enterprises, Inc. the Commissioner’s charge simply alleged that the employer discriminator-ily failed or refused to hire Negroes or Jewish people. Again that court pointed out that the charge did no more than initiate an administrative fact finding and conciliation proceeding and did not call for the imposition of pleading standards required by the Federal Rules of Civil Procedure.
Appellees at bar would have us impose a standard even more strict than that required by our Rules of Civil Procedure, notwithstanding that the pleadings are even less significant in the administrative process than in the judicial.2
In Love v. Pullman, 404 U.S. 522, 92 S.Ct. 616, 30 L.Ed.2d 679 (1972), the *1060Supreme Court dealt with provisions of §§ 706(b) and (d) of the Act which require the E.E.O.C. to abstain in order to allow state agencies to consider discrimination complaints prior to E.E.O.C. action. The Court concluded that the E.E. O.C. policy of referring charges to the appropriate state agency satisfied the statutory requirement that no complaint be filed with the E.E.O.C. until the state agency has had at least 60 days to act and that the complaint with the E.E.O.C. be filed within 30 days of the termination of state proceedings (i. e. that the 60 days did not in all cases have to run). The Supreme Court said:
To require a second “filing” by the aggrieved party after termination of state proceedings would serve no purpose other than the creation of an additional procedural technicality. Such technicalities are particularly inappropriate in a statutory scheme in which laymen, unassisted by trained lawyers initiate the process. 404 U.S. at 526-527, 92 S.Ct. at 619.
It is not the array of authorities alone which persuades us that the view we here adopt is correct; also a compelling reason is that the procedure urged by the appellees would thwart the operation of § 2000e-5(a) of the Act. To require the charge to contain a specific bill of particulars would necessarily limit the scope of the investigation to the particular transaction or transactions meticulously described, and at the same time would curtail the discovery mission of the Commission, whereby the function Congress charged it to carry out would surely fail. Thus the only rational approach is a n.on-technieal one which is concerned not with the niceties of form but rather with the broad substantial objectives of this measure.
Accordingly, we must hold that the charges in these two cases are sufficient and that the district court erred in dismissing the Commissioner’s petitions for enforcement. Therefore, the judgments are reversed and the causes are remanded with instructions to the district court to reinstate the complaints and to enforce them.

. Section 2000e-5(a) provides in pertinent part:
(a) Whenever it is charged in writing under oath by a person claiming to be aggrieved, or a written charge has been filed by a member of the Commission where he has reasonable cause to believe a violation of this subchapter has oocurred (and such charge sets forth the facts upon which it is based) that an employer, employment agency, or labor organization has engaged in an unlawful employment practice * * *
The controversial wording is that which axipears in xjarentheses.


. See 1 Davis, Administrative Law Treatise, § 8.04 p. 523.